Citation Nr: 0937882	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to waiver of recovery of an overpayment in 
disability compensation (including individual unemployability 
and special monthly compensation) in the amount of $4,982.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1988 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision by the Committee on Waivers 
and Compromises (COWC) of the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is in effect for depression associated 
with resection of small intestine with diarrhea, rated as 70 
percent disabling; residuals, total hysterectomy, rated as 50 
percent disabling; and resection of small intestine with 
diarrhea, rated as 50 percent disabling.  In addition, the 
Veteran has been granted a total disability rating based on 
individual unemployability, and is entitled to special 
monthly compensation for anatomical loss of a creative organ.


FINDINGS OF FACT

1.  The Veteran divorced D.W.H. in March 2002 and married 
M.L.L. on April 12, 2003.

2.  Undue hardship would likely befall the Veteran and/or her 
family were she required to repay her entire debt to the 
Government which arose because she continued to receive 
additional compensation for a spouse after she was divorced.

3.  Partial waiver of the debt would not nullify the purpose 
for which the compensation benefits were created.

4.  There would be no unjust enrichment resulting from 
partial waiver of the overpayment debt.

5.  There is no indication of fraud, misrepresentation, or 
bad faith on the part of any person having an interest in 
obtaining waiver of the overpayment.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created for the time 
period between the Veteran's divorce from D.W.H. and her 
subsequent marriage to M.L.L. would result in unjust 
enrichment of the Veteran, inasmuch as she accepted benefits 
to which she was not entitled under he law.

7.  Equity and good conscience would best be served by waiver 
of the portion of the $4,982.00 debt for the time period 
after the Veteran's April 2003 marriage to M.L.L.

CONCLUSIONS OF LAW

1.  For the period prior to April 12, 2003, an overpayment of 
VA disability compensation and individual unemployability 
benefits was properly created because the Veteran failed to 
timely notify the RO of her March 2002 divorce, and waiver of 
recovery of the overpayment of VA compensation benefits while 
she was unmarried is not warranted.  38 U.S.C.A. § 5302 (West 
2002 & 2009); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501(b)(2) 
(2009).

2.  For the period beginning April 12, 2003, waiver of 
recovery of the compensation benefits is not precluded by 
law, and waiver of recovery that portion of the overpayment 
would best serve equity and good conscience.  38 U.S.C.A. §§ 
5103, 5107, 5302(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
1.962, 1.963, 1.965, 3.102, 3.401(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).


The VCAA provisions are not applicable to claims such as the 
one decided here.  See Barger v. Principi, 16 Vet. App. 132 
(2002), in which the U.S. Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving a claim for waiver of recovery 
of an overpayment.

Notwithstanding the inapplicability of the VCAA, general due 
process considerations have been adhered to by the RO.  See 
38 C.F.R. § 3.103.  The RO has explained to the Veteran the 
bases for the denial of the claim, and afforded her the 
opportunity to present information and evidence in support of 
the claim.

II.  Applicable Law, Factual Background, and Analysis

The Court has held that, before adjudication of a waiver 
application, the lawfulness of a debt must first be 
determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 
(1991).  The VA General Counsel has reinforced this 
obligation by holding that, where the validity of a debt is 
challenged, that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered.  
VAOPGCPREC 6-98.

Once it is determined that the indebtedness was validly 
created, but before moving on to the matter of waiver of the 
charged indebtedness, if there is a finding of fraud, 
misrepresentation, or bad faith by the debtor in the creation 
of the overpayment, then waiver of the overpayment is 
automatically precluded, and further analysis is not 
warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2009).

With respect to consideration of the waiver itself, the 
standard of "equity and good conscience" will be applied.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Here actions of the 
debtor contribute to the creation of the debt; (2) Balancing 
of the faults.  Weighing fault of the debtor against VA 
fault; (3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities; (4) Defeat the 
purpose.  Whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor; (6) Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  See 
38 C.F.R. § 1.965(a) (2009).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Veteran has requested waiver of overpayment of disability 
compensation, created as a result of the occurrence of an 
event which should have caused a reduction of the payable 
amount, but was not timely reported to VA.  The Veteran 
divorced D.W.H. in March 2002, and she did not report this to 
VA.  Therefore, her monthly compensation was not decreased on 
April 1, 2002, due to the loss of a dependent spouse, as 
required by 38 C.F.R. § 3.501(b)(2).  Thus, the debt created 
by the lack of notification is lawful.  See Schaper, supra.


On April 12, 2003, the Veteran married M.L.L., who had two 
dependent children.  The effective date of the award of any 
benefit or increase by reason of marriage shall be the date 
of that event, if proof is received by VA within a year from 
the date of marriage.  38 U.S.C.A. § 5110(n).  Regarding 
additional compensation for dependents, in pertinent part, 
the effective date will be the latest of the following dates 
the date of claim or the date the dependency arises.  38 
C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage, if evidence of the event is received within a year 
of the event; otherwise, the date notice is received of the 
dependent's existence, if evidence is received within a year 
of a VA request.  38 C.F.R. § 3.401(b)(1).  In the present 
case, the Veteran did not provide evidence of her marriage to 
M.L.L. until March 2006, which was not within one year of her 
April 2002 remarriage.  

The Veteran has made no representation that could be 
characterized as fraudulent, a misrepresentation, or in bad 
faith.  Accordingly, the Board will move on to a discussion 
of the criteria applicable to a request for waiver of the 
indebtedness.

1.  Fault of the Debtor:  The record shows that the debt 
is the fault of the Veteran.  It was the responsibility 
of the Veteran to notify VA of a change in the status of 
dependents, and the record shows that she did not do so 
in a timely manner following her divorce from D.W.H. and 
marriage to M.L.L.  

2.  Balancing of Faults:  Regarding a balancing of faults 
between the Veteran and VA, VA implemented the cessation 
of payment for a dependent spouse as of April 1, 2002, 
the first of the month following her divorce from D.W.H.  
This decision was made in February 2006, when VA became 
aware of the divorce.  As mentioned above, VA was 
notified of the Veteran's April 2003 marriage to M.L.L. 
in March 2006.  The amount of the overpayment as a result 
of her March 2002 divorce was not adjusted as a result of 
the dependent benefits she had been entitled to as a 
result of the April 2003 marriage.

3.  Undue Hardship:  Applicable regulations provide that 
consideration be given to whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  38 C.F.R. § 1. 965(a).  The record shows 
that in a July 2006 statement the Veteran did not 
indicate that she had income other than her VA disability 
compensation and individual unemployability benefits.  
She indicated that if she did not continue to receive 
individual unemployability benefits she would not be able 
to support her family.  Therefore, the Board finds that 
repaying the debt could create undue hardship for the 
Veteran.

4.  Defeat the purpose:  In essence, the purpose of the 
VA compensation system is to make up for impairment of a 
veteran's earning capacity resulting from service-
connected disability.  Generally the degrees of 
disability specified in the regulations are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The 
recovery of the indebtedness would not defeat the purpose 
of the VA compensation program because the Veteran would 
only be repaying an amount which she was previously 
overpaid.

5.  Unjust Enrichment:  The Veteran was not entitled to 
compensation for a dependent spouse between her March 
2002 divorce and her April 2003 remarriage.  Therefore, 
allowing her to keep the overpaid benefits from this 
period would constitute unjust enrichment.  Once the 
Veteran remarried in April 2003, she would have once 
again been entitled to the additional benefits, had VA 
been properly notified.  Therefore, she would not be 
unjustly enriched by a waiver of benefits from the time 
of her April 2003 remarriage.

6.  Changing position to one's detriment:  The Veteran 
has not contended, and the evidence does not show, that 
she relinquished any valuable right or incurred a legal 
obligation in reliance of these VA benefits.

The above list of elements is not all inclusive.  See 
Ridings, supra.  The Board, however, has not identified any 
other factor which should be considered, and neither the 
Veteran nor her representative has pointed to any.

On balance, the Board finds that the evidence is at least in 
relative equipoise as to the propriety of granting a waiver 
for that portion of the overpayment after the Veteran's April 
2003 marriage, such that equity and good conscience would 
best be served by that outcome, in fairness at the same time 
to the Government and to the Veteran, under 38 C.F.R. § 
1.965(a).  There is also no indication of fraud, 
misrepresentation, or bad faith on the part of any person 
having an interest in obtaining the waiver of overpayment. 

Had the Veteran properly notified VA of her April 2003 
marriage, she would have received dependent benefits from 
that time.  On the other hand, failure to make restitution 
for the portion of the $4,982.00 overpayment from between the 
March 2002 divorce and April 2003 marriage would result in 
unfair gain to the Veteran, because she received monetary 
benefits to which she was not entitled.  To allow her to 
profit from retaining the amount which was erroneously paid 
would be a violation of the standard of equity and good 
conscience.

Accordingly, with all due respect for the decision of the 
COWC, and with consideration of the doctrine of giving the 
benefit of the doubt to the Veteran, the Board finds that 
waiver of the portion of the $4,982.00 overpayment which was 
created for the period beginning with the Veteran's April 
2003 remarriage is appropriate.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to waiver of recovery for the portion of a 
$4,982.00 overpayment of disability compensation benefits 
paid between April 1, 2002, and April 12, 2003, is denied.

Entitlement to waiver of recovery for the portion of a 
$4,982.00 overpayment of disability compensation benefits 
paid from April 12, 2003, is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


